DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings (Fig. 1) should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai Tomonori (JP 2013176822).  Note: The following rejection corresponds to the Japanese Notice of Reasons for Refusal for Japanese Patent Application No. 2018-212075.
Regarding claim 1, Arai Tomonori discloses “a coordinate value acquisition unit (paragraph 024) that acquires first coordinate values (coordinates of the position Tool 2) serving as position information of a moving target (Tool 2) (See paragraphs 0020-0040); an image capturing unit (Camera 1) that captures an image of the target; a direction and distance calculation unit (paragraphs 0023-0028) that calculates a direction of an optical axis that connects the target and the image capturing unit and a distance between the target and the image capturing unit on the optical axis on the basis of the first coordinate values and second coordinate values serving as position information of the image capturing unit (paragraphs 0026-0027); an attitude control unit (paragraphs 0024, 0028) that controls an attitude of the image capturing unit on the basis of the calculated direction of the optical axis; and an imaging magnification setting unit (paragraph 0028) that sets an imaging magnification of the target in the image capturing unit on the basis of the calculated distance, wherein the image of the moving target is captured while 
Regarding claim 2, Arai Tomonori discloses “a length information acquisition unit that acquires 18P00859US0(FANF-560US)28 length information of the target correlated with an identification number of the target, wherein the direction and distance calculation unit changes the first coordinate values on the basis of the length information of the target.” (paragraph 0032)
Regarding claim 3, Arai Tomonori discloses “a zooming ratio acquisition unit that acquires a zooming ratio of the target correlated with the identification number of the target, wherein the imaging magnification setting unit corrects the imaging magnification on the basis of the zooming ratio.” (paragraph 0049)
Regarding claim 4, Arai Tomonori discloses “A machine tool comprising the image capturing apparatus according to claim 1.”  (abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eiles (US 2021/0372769) teaches a coordinates measuring system.
Kashihara, et al. (US 2019/0219983) teaches a machine tool that utilizes an imaging system.
Ootou, et al. (US 2019/0061088) teaches a machine tool that utilizes an imaging system.
Nakamura, et al. (US 2019/0064778) teaches a machine tool that utilizes an imaging system.
Sato (US 2016/0334777) a numerical controller in a machine tool system.
Shen (US 7,988,390) teaches a machine tool that utilizes an imaging system.
Sone, et al. (US 0225/0154489) teaches a machine tool that utilizes an imaging system.
Ozeki, et al. (US 4,961,155) teaches an XYZ coordinates measuring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 10, 2022